— The plaintiff was a patron of the swimming pool of defendant St. George Swimming Club, Inc. Upon executing a so-called “ swan dive ” from the high diving board she struck another patron of the pool, defendant Carrera, who was under the surface of the water, and was thereby injured. The appeal is by plaintiff from the judgment dismissing the complaint at the close of the plaintiff’s case. Judgment unanimously affirmed, with -costs. No opinion. Present—’Hagarty, Carswell, Adel, Taylor and Close, JJ.